Citation Nr: 1542246	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for carbuncle/abscess in the groin area and testicles.   

Entitlement to service connection for cellulitis of the right leg.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran had active service from November 1989 to January 2010.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The March 2010 rating decision denied service connection for a low back disability.  The Veteran disagreed with this decision in addition to the denial of service connection for carbuncle/abscess in the groin area and testicles and cellulitis of the right leg.  However, service connection for right sided disc protrusion at L5-S1 with narrowing of disc space was subsequently granted and is therefore no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  During active military service, the Veteran underwent medical treatment for abscesses and carbuncle to the scrotum in 2007 and 2008, cellulitis of the right leg in 2007, MRSA infection in 2007 and 2008, and skin abscess to the right thigh in 2009.    

2.  The Veteran is not shown to have any chronic residual disabilities as a result of treatment for carbuncle/abscess in the groin area and testicles or cellulitis of the right leg.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for carbuncle/abscess in the groin area have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for the establishment of service connection for cellulitis of the right leg have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in September 2009, prior to the initial adjudication of the claims.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  The Veteran has not identified any post service treatment for the claimed skin disorder or the cellulitis, and beyond filing his claim, and he has not alleged the presence of any chronic residuals from his in-service treatments.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In September 2009, the Veteran indicated that he had no additional evidence or information to submit in support of his claims.  

The Veteran was afforded a VA pre-discharge examination in November 2009 and a VA medical opinion was obtained as to the nature and likely etiology of the claimed disabilities.  The examinations and medical opinions are adequate because medical professionals performed the examinations and issued medical opinions based on review of claims file and/or solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

3.  Analysis

The Veteran contends that he has residual disabilities due to the abscesses, cellulitis, and MRSA infection that he contracted in active service.  He contends that he had treatment for carbuncles/abscesses in the groin area and testicles, and cellulitis of the right leg in active service and therefore, service connection is warranted for these disorders.  

The Veteran served honorably on active duty military from November 1989 to January 2010.  Service treatment records do show treatment for methicillin-resistant staphylococcus aureus (MRSA) status post incision and drainage of abscess in the right leg and scrotum.  The service treatment records show that the Veteran was treated for a wound to the scrotum in October 2007.  A boil on the left scrotum was detected in December 2007.  The Veteran underwent incision and drainage of the abscess and was treated with antibiotics.   Service treatment records indicate that there was treatment for pain on the inner leg in October 2008.  The examiner assessed scrotum abscess.  The abscess incised and drained.  The Veteran was treated with antibiotics.  MRSA was detected in October 2008.  A boil on the scrotum was detected in December 2008.  The examiner assessed skin abscess of the trunk, perineum.  The treatment was antibiotics, ibuprofen, topical ointment and hot packs.  

Service treatment records show that cellulitis of the right leg was assessed in December 2007.  Service treatment records indicate that there was a possible bite on the right knee and the area was raised and discolored.  Cellulitis of the right leg was diagnosed.  The Veteran underwent incision and drainage of the abscess on the right leg.  He was treated with antibiotics.  A skin abscess of the right leg was detected in March 2009.  The Veteran underwent incision and drainage of the abscess and he was treated with antibiotics.  An abscess of the right thigh was detected in June 2009.  The Veteran was treated with antibiotics.   

However, while it is undisputed that the Veteran received treatment for these conditions, service connection requires more than just an in-service injury or infection.  Rather, such injury or infection must result in a chronic residual disability.  Here, fortunately, the Veteran has not been shown to have any chronic residuals as a result of the in-service treatments.

That is, the weight of the evidence does not establish current diagnosis or objective findings of current carbuncles/abscesses in the groin area and testicles, or cellulitis of the right leg.  A VA examination report dated in November 2009 indicates that the Veteran reported having a diagnosis of MRSA abscess in service and he had this condition for two years.  The Veteran reported that the symptoms of the abscess healed after incision and drainage, and treatment with antibiotics.  He reported that he did not experience any overall functional impairment from the abscess or carbuncle.  Physical examination revealed no signs of skin disease, acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  There were no nodules, lumps, or cysts present on examination.  The skin was clear of rashes or lesions.  Genital and rectal examination findings were within normal limits.  The examiner indicated that there was no diagnosis of an abscess or carbuncle because the condition had resolved.

The VA examination report dated in November 2009 indicates that the Veteran reported having cellulitis of right leg in service for one month.  He stated that he has not undergone any treatment for the cellulitis on the past 12 months.  He did not undergo UVB, intensive light therapy, PUVA, or electron beam therapy for this condition.  He reported that he did not experience any overall functional impairment from the cellulitis.  The Veteran indicated that he did not have any exudation, ulcer formation, itching, shedding, or crusting.  Physical examination revealed no signs of skin disease, acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis present.  There were no nodules, lumps, or cysts present on examination.  The Veteran walked with a normal gait.  Examination of the right lower extremity revealed no signs of edema, stasis dermatitis, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or guarding of movement.  The examiner noted there was no diagnosis of cellulitis because the condition had resolved.  

The treatment records associated with the file do not contain any competent evidence that shows that the Veteran has a current diagnosis of carbuncles/abscesses in the groin area and testicles or cellulitis of the right leg.  To this end, the Veteran has not submitted or identified evidence of a current diagnosis of these disabilities or any chronic residuals from the in-service treatments.   

The Veteran has not provided any competent evidence as to a current diagnosis.  He has not provided any lay evidence of current symptoms.  He has only made general assertions that because he had these disorders in service, service connection should be established.  However, as explained above, service connection requires more than just in-service treatment.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a specific diagnosis falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  It is not shown that the Veteran has such expertise to render a medical diagnosis.

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of current carbuncles/abscesses in the groin area and testicles or cellulitis of the right leg.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability.  Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

On this record, the evidence is found to preponderate against the claim that the Veteran has current carbuncles/abscesses in the groin area and testicles and cellulitis of the right leg or any residuals that are related to active service.  Accordingly, the claims of service connection for carbuncles/abscesses in the groin area and testicles and cellulitis of the right leg are denied.



ORDER

Service connection for carbuncle/abscess in the groin area and testicles is denied. 

Service connection for cellulitis of the right leg is denied.   


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


